Citation Nr: 1326327	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  07-20 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment of or reimbursement for medical services provided by Eastern Maine Medical Center during the period from May 30, 2006, through June 10, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 determination by the Togus Department of Veterans Affairs Medical Center (VAMC) in Augusta, Maine.

The Veteran's case was before the Board in June 2011, at which time it was decided in part and remanded in part.  The case was then returned to the Board for further appellate action.  

The Board notes that the issue on appeal has been recharacterized as listed on the title page above.  In the January 2012 supplement statement of the case (SSOC), it was indicated that the VAMC Chief of Staff had granted entitlement to payment of or reimbursement for medical services provided by Eastern Maine Medical Center on May 28, 2006, and May 29, 2006. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

As an initial matter, in the January 2012 SSOC, the VAMC indicated that the Chief of Staff had approved the first two days of the Veteran's hospitalization at Eastern Maine Medical Center (May 28, 2006 and May 29, 2006) for payment of or reimbursement for medical services.  It was further indicated that the Veteran was then moved from the Intensive Care Unit (ICU) to a regular medical floor and was considered stable.  The VAMC noted that VA services were available at the VA hospital in Boston, Massachusetts, and that the Veteran's mother had been informed that she should have Eastern Maine Medical Center contact Boston.  On remand, the VAMC should obtain all documentation concerning the Chief of Staff's findings as to when the Veteran's emergency treatment ended and when it was feasible that he could be transferred to a VA facility. 

While a number of private treatment records from Eastern Maine Medical Center have been associated with the record (to include emergency department, history and physical examination, consultation, surgical operative, radiology, rehabilitation consultation, laboratory, and surgical office visit records), it appears that all pertinent records regarding the Veteran's treatment at Eastern Maine Medical Center from May 28, 2006, through June 10, 2006, may not have been associated with the claims file.  Accordingly, on remand, the VAMC should obtain complete records of treatment regarding the Veteran's hospitalization at Eastern Maine Medical Center. 

Finally, the Board notes that recent correspondence sent to the Veteran's mailing address of record was returned to sender.  The Board is cognizant that the Court has held that VA may rely on the "last known address" shown of record.  Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the Veteran to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him]".  Hyson v. Brown, 5 Vet. App. 262 (1993).  However, while this case is in remand status, the VAMC should attempt to verify the Veteran's current mailing address.  

Accordingly, this case is REMANDED to the Togus VAMC for the following actions:

1.  The VAMC should undertake appropriate action, to specifically include contacting the Veteran's representative (The American Legion), to verify the Veteran's current mailing address.  The VAMC should document in the claims file all requests and responses in this regard.  Special care should be taken to ensure that all correspondence is sent to the Veteran's correct, current address.

2.  The VAMC should obtain all documentation concerning the Chief of Staff's findings as to when the Veteran's emergency treatment ended and when it was feasible that he could be transferred to a VA facility.

3.  The VAMC should obtain complete records of treatment regarding the Veteran's hospitalization at Eastern Maine Medical Center from May 28, 2006, through June 10, 2006.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the record.  All attempts to procure records should be documented for the record if the requested records are not received.  If the VAMC cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  The VAMC should also undertake any other development it determines to be warranted.

5.  Then, the VAMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

